DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 12/7/2021 has been entered. Claims 12 and 13 have been added. Claims 1-13 remain pending in the application. Applicant’s amendments to the claims have overcome the interpretation under 112(f) set forth in the previous Office Action.


Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 recites “manipulation long” and apparently should recite “manipulation log”.
Appropriate correction is required.


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Yoshihiro et al. (JP H08-055103), referred to as Yoshihiro herein [cited on Applicant’s IDS dated 9/16/2020].
Yukiko et al. (WO 2012/144140), referred to as herein Yukiko herein [cited on Applicant’s IDS dated 9/16/2020].
Meijer et al. (US Patent Application Publication 2013/0159228), referred to as Meijer herein [previously presented].

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro in view of Meijer.

Regarding claim 1, Yoshihiro discloses an adaptive interface providing apparatus for receiving a request from a user and 
calculate a proficiency index of the user based on a manipulation log of the user (Yoshihiro, ¶0009-¶0010, ¶0013-¶0014 – record of user’s operation from the start to end of work is used to calculate frequency distribution of operation to calculate a skill index);
select from a set of user interface candidates, based on the proficiency index, a user interface, wherein the selected user interface is associated with a class including a level of 
update the manipulation log of each user based on input manipulation of information by each user; update, based on the updated manipulation log of each user, the set of user interface 
However, Yoshihiro appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Meijer discloses adapting a user interface for user proficiency, and analyzing user proficiency with a user interface (Meijer, Abstract) including
displaying the interface (Meijer, ¶0022, ¶0030 – UX executed via smartphone, tablet, PDA, laptop, including touch screen)
update, based on the updated manipulation log of each user, the set of user interface candidates (Meijer, ¶0043, ¶0065 – user interface adaptation (UI candidate) for a given assessed skill classification can be a predetermined set. Predetermined interface candidates are determined and updated based on knowledge obtained from inputs from other users. ¶0063-¶0066 - the set of candidates can include a set of advertisements, a set of aids, and a set of goods and services. See also ¶0040 – the set of candidate user interfaces includes modifications to vary the user interface to include previously removed components or remove components that would not otherwise be removed. In this 
and dynamically update, based on the proficiency index, a user interface, wherein the selected user interface is associated with a class including a level of accuracy of input by the user (Meijer, ¶0037-¶0038, ¶0062 – assessing user errors (for improving manipulation accuracy). ¶0022-¶0026, ¶0034-¶0038, ¶0046-¶0051 – user interface adaptation according to user skill level including classification according to likelihood of errors, as determined by user input history and accuracy. See also ¶0040 – periodic or manual variations).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yoshihiro to include displaying the interface and classifying according to likelihood of error based on the teachings of Meijer. The motivation for doing so would have been enable compatibility with and leverage the functionality of across a wide variety of popular computing devices (Meijer, ¶0003), and to more effectively adapt according to user needs (Meijer, ¶0038).

Regarding claim 2, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses wherein the proficiency index is based on a variance value of time intervals of key manipulations performed by the user (Yoshihiro, ¶0022 – calculating variance of input timing based on frequency distribution. ¶0013-¶0014 – key manipulation events collected to determine frequency distribution).

Regarding claim 3, Yoshihiro as modified discloses the elements of claim 2 above, and further discloses wherein the proficiency index of the user is based on a functional relationship between the 

Regarding claim 4, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses wherein the proficiency index is based on a comparison between the manipulation log of the user and the manipulation log of a user with a high proficiency level (Yoshihiro, Figs. 3-5 with ¶0018-¶0019, ¶0022 – calculating variance of input timing based on frequency distribution. Skill level is assessed by comparing measured variance against variances obtained from beginner, middle-class, advanced users. ¶0013-¶0014 – key manipulation events collected to determine frequency distribution).

Regarding claim 5, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses wherein the proficiency index is based on using a learning model obtained by learning a relationship between a factor affecting skill and a proficiency index from the manipulation log (Yoshihiro, ¶0009-¶0010, ¶0013-¶0014 – record of user’s operation from the start to end of work is used to calculate frequency distribution of operation to calculate a skill index. Meijer, ¶0022-¶0026, ¶0034-¶0037, ¶0046-¶0051 – user interface adaptation according to user skill level, determined by user input history. User skill level is classified and associated with corresponding adaptations based on machine learning techniques. For example ¶0043 – features learned from expert users (a feature linked with being an expert) is suggested to help users that are classified as struggling. As another example, 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yoshihiro as modified to include machine learned rules for training based on the teachings of Meijer. The motivation for doing so would have been to enable the user interface design to better adapt to a wider range of users, enabling the interface to more effectively reach a larger number of users, to simplify the design process, and afford advanced users the full potential of their skill set (Meijer, ¶0002-¶0004).
 
Regarding claim 6, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses wherein the proficiency index is based on a combination of a proficiency index with respect to system and a proficiency index with respect to work (Yoshihiro, ¶0009-¶0010, ¶0013-¶0014 – record of user’s operation from the start to end of work is used to calculate frequency distribution of operation to calculate a skill (system proficiency) index. Meijer, ¶0022-¶0026, ¶0034-¶0037, ¶0046-¶0051 – user interface adaptation according to user skill level, determined by user input history. User skill level is classified through machine learning techniques. ¶0024-¶0029, ¶0037, ¶0040, ¶0055, ¶0057- assessing work proficiency with respect to user familiarity with menu options and interface features or functionality, including assessing whether certain features or functionality is accessed, and detecting and predicting errors). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the proficiency index of Yoshihiro as modified to include additional calculated proficiency factors relating to work based on the teachings of Meijer. The motivation for doing so would have been to enable the user interface design to better adapt to a wider 

Regarding claim 8, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses wherein the processor further extracts a factor affecting skill of the user from the manipulation log of the user accumulated in a store, wherein the interface causes improving the factor by learning based on past data of a combination of a manipulation log and an interface displayed in the past (Yoshihiro, ¶0009-¶0010, ¶0013-¶0014 – record of user’s operation from the start to end of work is used to calculate frequency distribution of operation to calculate a skill index. Meijer, ¶0022-¶0026, ¶0034-¶0037, ¶0046-¶0051 – user interface adaptation according to user skill level, determined by user input history. User skill level is classified through machine learning techniques. ¶0040, ¶0043 – user behavior changes with respect to specific UIs presented are monitored).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yoshihiro as modified to include machine learned rules for training based on the teachings of Meijer. The motivation for doing so would have been to enable the user interface design to better adapt to a wider range of users, enabling the interface to more effectively reach a larger number of users, to simplify the design process, and afford advanced users the full potential of their skill set (Meijer, ¶0002-¶0004).

Regarding claim 9, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses wherein the processor further extracts an input rule from the manipulation log of the user accumulated in a store, wherein the interface corresponds to the input rule  (Yoshihiro, ¶0009-¶0010, ¶0013-¶0014 – record of user’s operation from the start to end of work is used to calculate frequency distribution of operation to calculate a skill index. Meijer, ¶0022-¶0026, ¶0034-¶0037, ¶0046-¶0051 – 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yoshihiro as modified to include machine learned rules for training based on the teachings of Meijer. The motivation for doing so would have been to enable the user interface design to better adapt to a wider range of users, enabling the interface to more effectively reach a larger number of users, to simplify the design process, and afford advanced users the full potential of their skill set (Meijer, ¶0002-¶0004).

Regarding claim 10, Yoshihiro as modified discloses a method of providing an adaptive interface executed by an adaptive interface providing apparatus for receiving a request from a user and 
 calculating a proficiency index of the user based on a manipulation log of the user (Yoshihiro, ¶0009-¶0010, ¶0013-¶0014 – record of user’s operation from the start to end of work is used to calculate frequency distribution of operation to calculate a skill index);
selecting from a set of user interface candidates, based on the proficiency index, a user interface, wherein the selected user interface is associated with a class including a level of 
However, Yoshihiro appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Meijer discloses adapting a user interface for user proficiency, and analyzing user proficiency with a user interface (Meijer, Abstract) including
displaying the interface (Meijer, ¶0022, ¶0030 – UX executed via smartphone, tablet, PDA, laptop, including touch screen)
wherein the selected user interface is associated with a class including a level of accuracy of input by the user (Meijer, ¶0037-¶0038, ¶0062 – assessing user errors (for improving manipulation accuracy). ¶0022-¶0026, ¶0034-¶0038, ¶0046-¶0051 – user interface adaptation according to user skill level including classification according to likelihood of errors, as determined by user input history and accuracy. See also ¶0040 – periodic or manual variations).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yoshihiro to include displaying the interface and classifying according to likelihood of error based on the teachings of Meijer. The motivation for doing so would have been enable compatibility with and leverage the functionality of across a wide variety of popular computing devices (Meijer, ¶0003), and to more effectively adapt according to user needs (Meijer, ¶0038).

Regarding claim 11, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses a non-transitory computer-readable recording medium having a program embodied therein for causing a computer to function as each of the units in the adaptive interface providing apparatus 

Regarding claim 12, Yoshihiro as modified discloses the elements of claim 10 above, and further discloses updating the manipulation log of each user based on input manipulation of information by each user; updating, based on the updated manipulation long of each user, the set of user interface candidates; and dynamically updating, based on the proficiency index of the user, the interface based on the updated set of user interface candidates (Yoshihiro, Fig. 6 with ¶0009, ¶0020-¶0021 -  skill level determination process is repeated, including monitoring updates to user input, and updating the determined user skill level. The user interface is dynamically changed in accordance with the determined degree of skill. Meijer, ¶0043, ¶0065 – user interface adaptation (UI candidate) for a given assessed skill classification can be a predetermined set. Predetermined interface candidates are determined and updated based on knowledge obtained from inputs from other users. ¶0063-¶0066 - the set of candidates can include a set of advertisements, a set of aids, and a set of goods and services. See also ¶0040 – the set of candidate user interfaces includes modifications to vary the user interface to include previously removed components or remove components that would not otherwise be removed. In this case, the user model prescribes a user interface, and variations (other candidates) to that user interface are periodically instituted to determine suitability of alternatives. Additional candidates include user manual override candidate user interfaces).

Regarding claim 13, Yoshihiro as modified discloses the elements of claim 10 above, and further discloses updating the manipulation log of the user based on input manipulation of information by the user; updating, based on the updated manipulation log of the user, the proficiency index of the user; and dynamically updating, based on the updated proficiency index of the user, the interface using on a .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro in view of Meijer in further view of Yukiko.

Regarding claim 7, Yoshihiro as modified discloses the elements of claim 1 above, and further discloses wherein the user interface candidate is classified into 

determining a classification of the user interface, including classification into an interface for supporting understanding of a business (Yukiko, ¶0010, ¶0019-¶0020, ¶0038 – interfaces classified according to business or device skill level).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yoshihiro as modified to include classification of interfaces into groups, and classification of interfaces into a group for supporting understanding of a business based on the teachings of Yukiko. The motivation for doing so would have been to enable the user interface to assist users with different skill levels in different areas of proficiency (Ykiko, ¶0005, ¶0008) including a business proficiency (¶0005-¶0006) thereby more effectively and efficiently assisting users.


Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive.
Applicant argues that:
Applicant respectfully submits that Yoshihiro fails to teach selecting a user interface from a set of user interface candidates based on a proficiency index of a user and displaying the selected user interface.

The Examiner cannot concur with the Applicant. Yoshihiro has a number of candidate interfaces associated with different skill levels, and selects the appropriate interface based on proficiency index (Yoshihiro, ¶0006). Regarding the displaying step, Meijer is relied upon to teach displaying.

Applicant respectfully submits that Meijer fails to teach selecting a user interface from a set of user interface candidates based on a proficiency index of a user and displaying the selected user interface. Unlike Meijer that is silent, the claim recites selecting from a set of user interface candidates, based on the proficiency index, a user interface, wherein the selected user interface is associated with a class including a level of accuracy of input by the user and displaying the selected user interface suitable for the user. Accordingly claim 1 is allowable over Yoshihiro in view of Meijer. 

The Examiner cannot concur with the Applicant. Meijer discloses selecting a user interface from a set of user interface candidates based on a proficiency index of a user and displaying the selected user interface in multiple ways. Meijer recites predetermined UI features (UI candidates) which may be associated with skill level (Meijer, ¶0043, ¶0063-¶0066). Meijer additionally recites that multiple user interfaces may be employed at different times to assess user need and skill level (Meijer, ¶0040) as well as alternative interfaces the user can switch to manually (Meijer, ¶0040).

The remainder of Applicant’s arguments, with respect to rejections under prior art have been fully considered and are moot in view of the above.


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175